Citation Nr: 1341557	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  11-04 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tonsilar squamous cell cancer claimed as due to herbicide exposure.  

2.  Entitlement to service connection for major depressive disorder and posttraumatic stress disorder (PTSD), to include as secondary to tonsilar squamous cell cancer.

3.  Entitlement to a temporary total disability evaluation for tonsilar squamous cell cancer based on surgical treatment and other treatment necessitating convalescence under the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1970 to February 1974.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at February 2013 Board videoconference hearing at the RO before a member of Board in Washington, DC.  The hearing transcript has been associated with the claims file.  

The Veteran submitted an initial claim for service connection for a mental disorder secondary to tonsilar squamous cell cancer.  Because the Veteran has identified current diagnoses of major depressive disorder and PTSD as directly related to service, the Board has recharacterized the issue on appeal as entitlement to service connection for major depressive disorder and PTSD, to include as secondary to tonsilar squamous cell cancer.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam, so is presumed to have been exposed to herbicides in service. 

2.  The Veteran has currently diagnosed tonsilar squamous cell cancer.

3.  Tonsilar squamous cell cancer is not a presumptive disease associated with exposure to an herbicide agent under 38 C.F.R. § 3.309(e).  

4.  Currently diagnosed tonsilar squamous cell cancer is related to in-service herbicide exposure. 

5.  An in-service stressor sufficient to cause PTSD is corroborated by evidence of record.   

6.  The Veteran has current diagnoses of major depressive disorder and PTSD.

7.  Currently diagnosed depression and PTSD are related to a verified in-service combat stressor.

8.  Currently diagnosed depression is aggravated by service-connected tonsilar squamous cell cancer.

9.  The Veteran submitted an initial claim for service connection for tonsilar squamous cell cancer on November 3, 2008.

10.  There are no written documents or communications of record prior to November 3, 2008 that constitute a formal, informal, or implicit claim for service connection for tonsilar squamous cell cancer.

11.  Tonsilar squamous cell cancer was not yet service connected at the time of surgery and any period of convalescence prior to November 3, 2008.

12.  Prior to November 3, 2008, basic entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 is not established.

13.  From November 3, 2008, service connection has been established for tonsilar squamous cell cancer, to be rated at 100 percent under Diagnostic Code 7343 for six months beyond the cessation of treatment.

14.  From November 3, 2008, the claim for a temporary total evaluation under 
38 C.F.R. § 4.30 is moot.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tonsilar squamous cell cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for major depressive disorder and PTSD have been met.  38 U.S.C.A. 
§§ 1110, 1154, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013). 

3.  The criteria for a temporary total disability evaluation for tonsilar squamous cell cancer based on surgical treatment and other treatment necessitating convalescence under the provisions of 38 C.F.R. § 4.30 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.150, 3.155, 3.400, 4.30 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Because this decision constitutes a full grant of the benefits sought on appeal with respect to the claims for service connection, no further discussion regarding VCAA notice or assistance duties is required to address these claims.  

The RO issued preadjudicatory VCAA notice to the Veteran addressing the claim for a temporary total rating under the provisions of 38 C.F.R. § 4.30 in November 2008 which met the VCAA notice requirements.  Because the Board is denying the appeal for a temporary total rating prior to November 3, 2008 as a matter of law, and because the Board finds that the question of a temporary total rating from November 3, 2008 is moot, no further discussion regarding VCAA notice or assistance duties is required to address the appeal for a temporary total rating.  See 
38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3)  (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Tonsilar squamous cell cancer, major depressive disorder, and PTSD are not "chronic diseases" listed under 38 C.F.R. § 3.309(a) and the Veteran has not been diagnosed with psychosis; therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  
38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232 -243 (1999); 61 Fed. Reg. 57,586 -589 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171   (1998).

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Under the current version of 38 C.F.R. § 3.310(b) which is applicable to this appeal, the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.  
See Notice, 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006), later codified at 38 C.F.R. 
§ 3.310(b). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

The law provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos  v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  Id; Patton v. West, 12 Vet. App. 272, 278 (1999). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection Analysis for Tonsilar Squamous Cell Cancer

The Veteran contends tonsilar squamous cell cancer is related to herbicide exposure in Vietnam.  

A DD Form 214 shows that the Veteran received the Vietnam Service Medal in relation to service in the United States Air Force.  Personnel records requested by the RO do not confirm service in the Republic of Vietnam; however, additional personnel records in the form of travel vouchers reflect travel between various locations in the Republic of Vietnam between April 1972 and May 1972.  Because the Veteran's service involved actual duty in the Republic of Vietnam, he is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97; see also Haas, 
20 Vet. App. at 257.  

Private medical records from the University of Pennsylvania Health System show that the Veteran has currently diagnosed tonsilar squamous cell cancer; however, the Board finds that, because tonsilar squamous cell cancer is not included in the above-indicated diseases associated with exposure to an herbicide agent, presumptive service connection is not warranted.  See 38 C.F.R. § 3.309(e).  Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the evidence is at least in equipoise on the question of whether tonsilar squamous cell cancer is related to in-service herbicide exposure.  Service treatment records do not reflect any disease or injury to the tonsils in service.  Post-service VA treatment records show that the Veteran was seen in August 1980 for a small papalloma in the upper left tonsil, assessed as diseased tonsils; however, sinus x-rays on a follow up ENT examination were normal, and no further treatment was indicated by the record.  The Veteran was initially diagnosed, via biopsy, with stage four tonsilar squamous cell cancer in September 2008.

An October 2008 letter from the Veteran's treating physician, Dr. G.S.W., Director of the Division of Head and Neck Surgery at the University of Pennsylvania School of Medicine, shows that the Veteran was under his care for carcinoma of the tonsil and lymph nodes of the neck.  Associated treatment and pathology reports are of record.  

In a separate October 2008 letter, Dr. G.S.W. opined that the Veteran's tonsilar squamous cell cancer was related to exposure to Agent Orange.  Dr. G.S.W. stated that the Veteran was a non-smoker and non-alcoholic diagnosed with tonsilar squamous cell cancer, and that he was exposed to Agent Orange as a Vietnam veteran.  Citing relevant medical studies, Dr. G.S.W. stated that veterans exposed to Agent Orange had an increased risk to all cancer sites, consistent with multi-site carcinogenic effect, especially in the digestive and respiratory areas.  He stated that the tonsil was within the anatomical boundaries of the digestive and respiratory system, that due to its anatomic location just above the larynx, the tonsil was in contact with inhaled carcinogens in the same way that the larynx and lower respiratory tract were.  Furthermore, he stated that the tonsil and larynx were covered by identical squamous mucosa, and both develop squamous cell carcinoma as the most common cancer.  He stated that the tonsil and larynx were subject to damage by the same carcinogens.  For these reasons, Dr. G.S.W. opined, with a high degree of medical certainty, that tonsil squamous cell cancer of the Veteran was related to Agent Orange exposure.  

According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  The Board finds that Dr. G.S.W.'s opinion is probative as it was based on an accurate factual background consistent with the Board's own finding of in-service herbicide exposure and was based on Dr. G.S.W.'s knowledge of the Veteran's medical history and condition that was obtained during observation and treatment as the treating physician and surgeon.  The opinion was well reasoned, was based on cited medical studies, and was based on Dr. G.S.W.'s own medical expertise as a specialist in otorhinolaryngology/head and neck surgery.  The Board finds that Dr. G.S.W.'s opinion relates currently diagnosed tonsilar squamous cell cancer directly to in-service herbicide exposure.  See Combee, 34 F.3d at 1039.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tonsilar squamous cell cancer is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Major Depressive Disorder and PTSD

The Veteran contends that major depressive disorder is secondary to tonsilar squamous cell cancer.  He alternately contends that he has both major depressive disorder and PTSD directly related to combat exposure in service.

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the evidence it at least in equipoise on the question of whether major depressive disorder and PTSD are related to service, and major depressive disorder was further aggravated post-service by tonsilar squamous cell cancer.

An in-service stressor sufficient to cause PTSD is corroborated by evidence of record.  The Veteran has identified an in-service stressor related to combat or "fear of hostile military or terrorist activity," specifically, exposure to hostile fire during airdrops in service.  In a January 2011 statement, the Veteran reported that during his tour in Vietnam, he flew daily, providing transport, supplies, and casualty transport to troops.  He reported that he regularly came under fire, typically during take-off and landings at remote firebases, but he also identified surface air missile attacks during hazardous missions requiring low level airdrops of supplies and/or ordinance.     

The Veteran's DD Form 214 and personnel records show that he served in Air Force and that he had service in the Republic of Vietnam during the Vietnam War.  The Veteran submitted two separate Air Medal Citations which show that the Veteran was involved in combat airdrop missions, and that he was exposed to heavy antiaircraft fire and intense automatic weapons activity in hostile areas in Southeast Asia and Cambodia.  The Board finds that the identified stressor of exposure to hostile weapons fire is related to a fear of hostile military activity, is consistent with the circumstances of the Veteran's duties in a combat zone during the Vietnam War, and is corroborated by official records in the form of Air Medal Citations.   

The Veteran submitted March 2013 letters from his prior treating psychologist, 
Dr. W.J.S., his current treating psychologist at the University of Pennsylvania Abramson Cancer Center, Dr. M.F., and his primary care physician, Dr. J.R.B., who identified a current diagnosis of major depressive disorder.  Dr. M.F. stated that the Veteran met the criteria for PTSD as well.  While Dr. M.F. referenced the DSM-IV-TR, versus the DSM-IV criteria in his discussion, resolving reasonable doubt in the Veteran's favor on the question of current diagnosis, the Board finds that he has current diagnoses of major depressive disorder and PTSD.  

The Board finds that both depression and PTSD are related to verified in-service combat stressors.  Additionally, depression is shown to be aggravated by now service-connected tonsilar squamous cell cancer.  The record shows that the Veteran has had a long history of depression, first diagnosed post-service in the late 1970s.  During a February 2013 Board videoconference hearing, the Veteran testified that he was treated by a private physician, Dr. M.C., for depression following service.  In an April 2013 statement, the Veteran reported that he was treated by Dr. M.C. for many years in the late 1970s and early 1980s, but that he could track him down.  

July 1982 correspondence from VA shows that the Veteran completed an Agent Orange examination.  In the undated Agent Orange registry examination, the Veteran identified treatment for depression since service.  A February 2009 letter from Dr. W.J.S., identifies treatment for depression in 2007 and 2008 as well as a history of recurrent depression.  The Board finds that the Veteran is competent to identify a history of psychiatric treatment since the late 1970s, and the Board finds that his statements are credible and are consistent with his report of such treatment in an Agent Orange registry examination completed in the early 1980s.  

In a March 2013 opinion, Dr. W.J.S. related the Veteran's recurrent depression to combat experiences in Vietnam.  He reasoned that, during the courses of cognitive behavioral therapy, the Veteran made several references to his combat experiences in Vietnam as well as adjustment difficulties associated with those experiences.  

A March 2013 opinion from Dr. J.R.B. related depression to both the Veteran's service in Vietnam, and to service-connected tonsilar squamous cell cancer.  
Dr. J.R.B. stated that the Veteran had been regularly evaluated and treated on a chronic basis for depression, and opined that his symptoms could be traced to period of service and deployment to Vietnam.  In providing this opinion, Dr. J.R.B. noted that the Veteran had been very reliable and consistent in obtaining treatment for depression.  Dr. J.R.B. stated that the Veteran's depression predated the appearance of his carcinoma, but opined that the diagnosis of the neoplasm resulted in an exacerbation of his depression.  

 Finally, Dr. M.F. opined, in March 2013, that it was highly likely that the Veteran's combat service in Vietnam had a causal impact on his lifelong struggle with major depressive disorder.  He stated that the Veteran's functioning was impacted by PTSD and that the Veteran met the criteria for PTSD.  Dr. M.F. based his opinion on the Veteran's presentation during psychological evaluations which reflect a longstanding, severe case of major depressive disorder, and he stated that the Veteran met the DSM-IV-TR criteria for all nine symptoms of major depressive disorder on many occasions since Vietnam.  

March 2013 opinions from the Veteran's treating psychologists and primary care physician relate depression and PTSD to verified in-service combat exposure, and Dr. J.R.B., the Veteran's primary care physician, has additionally related major depressive disorder to tonsilar squamous cell cancer.  The Board finds that these opinions are probative as they were rendered by medical professionals, and were based on an accurate factual background consistent with the Board's own finding of combat exposure in service and treatment for depression since service, and were based on personal knowledge of the Veteran's medical history.  See Guerrieri at 467.  The medical opinions consistently relate the Veteran's psychiatric diagnoses to service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for depression and PTSD is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Temporary Total Evaluation Law and Analysis

The Veteran has requested a temporary total evaluation based on surgical treatment for tonsilar squamous cell cancer on September 18, 2008, October 3, 2008, and October 28, 2008.

Temporary total disability ratings for convalescence are governed by 38 C.F.R. 
§ 4.30.  Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: 

(1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  
38 C.F.R. § 4.30(a). 

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above.  Extensions of one or more months up to six months beyond the initial six months period may be made for reasons (2) or (3) above.  38 C.F.R. § 4.30(b).

Pursuant to 38 C.F.R. § 4.30, the disability requiring hospitalization or convalescence must be service connected.

The effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  In new service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).

Service connection has been established for tonsilar squamous cell cancer pursuant to this Board decision.  The Veteran submitted the initial, formal claim for service connection for tonsilar squamous cell cancer on November 3, 2008, along with private medical records from the University of Pennsylvania Health System identifying surgical treatment for tonsilar squamous cell cancer on September 18, 2008, October 3, 2008, and October 28, 2008.  The present claim for a temporary total evaluation was also identified in the November 3, 2008 claim.  There are no written documents or communications of record prior to November 3, 2008 that constitute a formal, informal, or implicit claim for service connection for tonsilar squamous cell cancer.  See 38 C.F.R. § 3.155 (2013).  For these reasons, the Board finds that the effective date for service connection for tonsilar squamous cell cancer would be the date of receipt of the November 3, 2008 claim.  See 38 C.F.R. 
§ 3.400(b)(2).

Service connection for tonsilar squamous cell cancer was not established at the time of the September 18, 2008, October 3, 2008, and October 28, 2008 surgeries.   Tonsilar squamous cell cancer was not yet service connected at the time of surgery and any period of convalescence, prior to November 3, 2008.  Accordingly, prior to November 3, 2008, basic entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30 is not established.  To establish basic entitlement to 38 C.F.R. 
§ 4.30 benefits, service connection for the underlying disability must first be 

established.  Service connection must be in effect at the time the 38 C.F.R. 
§ 4.30 temporary total rating criteria are met.  Otherwise, basic entitlement to this benefit does not exist.  For these reasons, prior to November 3, 2008, the appeal for entitlement to a temporary total disability evaluation for tonsilar squamous cell cancer under 38 C.F.R. § 4.30 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement). 

From November 3, 2008, service connection has been established for tonsilar squamous cell cancer, to be rated at 100 percent under Diagnostic Code 7343 for six months beyond the cessation of related treatment.  Diagnostic Code 7343 (malignant neoplasms of the digestive system) provides for a 100 percent rating, continuing six months beyond cessation of any surgical, x-ray, antineoplastic, chemotherapy, or other treatment for tonsilar squamous cell cancer, with an appropriate disability rating to be assigned based on a mandatory VA examination after that time.  See 38 C.F.R. § 4.114 (2013).  While basic entitlement to benefits under 38 C.F.R. § 4.30 may be established for tonsilar squamous cell cancer from November 3, 2008, because the 100 percent rating under Diagnostic Code 7343 would be in effect for six months beyond any period of treatment, to include any period of convalescence for severe postoperative residuals, the Board finds that from November 3, 2008, the claim for a temporary total evaluation under 38 C.F.R. § 4.30 is moot.  See 38 C.F.R. §§ 4.30(b), 4.114 (2013).

From November 3, 2008, in light of the Board's grant of service connection and the prospective assignment of a 100 percent rating under Diagnostic Code 7343, the 

Board finds that the question of entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30 is rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2002); Sabonis, 6 Vet. App. at 430. 


ORDER

Service connection for tonsilar squamous cell cancer is granted. 

Service connection for major depressive disorder and PTSD is granted.

A temporary total disability evaluation for tonsilar squamous cell cancer based on surgical treatment and other treatment necessitating convalescence under the provisions of 38 C.F.R. § 4.30 is denied as a matter of law.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


